DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 09/09/2019 have been accepted by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 11/20/2019.  The information disclosed therein was considered.
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-6 & 13-17) and invention II (claims 7-12) are withdrawn in the reply filed on 02/11/2021 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 14 & 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the limitations “a further bit line”, it is unclear what a further bit line is, is this another bit line? According to figures 8-9, there are only two bit lines RBL and WBL, which both are cited in claim 1.  Furthermore, Claim recites the limitation “the source of the first transistor" in 1.  There is insufficient antecedent basis for this limitation in the claim. For the examining purpose, it will be treated at, “the read bit line is connected to a source of first transistor).  
Please make any required analogous changes in the dependent claim 6.
Regarding claim 14, the limitations “applying a write voltage to the”, in line 4, there is insufficient antecedent basis for this limitation in the claim. It is unclear to what a write voltage is being applied to. 
Regarding claim 16, the limitations “applying the write voltage or the negative write voltage to the write bit line”, in lines 7-8, is unclear how you can apply the same write voltage or the same negative write voltage that is already applied to the selected write word line and non-selected wordlines where one is receiving the same voltages on write bit and write lines.  Both bit line and word lines are different/have different control lines.  For the purpose of examining it will be treated as “applying a write voltage or a negative write voltage to the write bit line”.   Furthermore, the limitations ‘applying a negative write voltage to non-selected write word lines” in line 6, it is unclear to the examiner how you 
Regarding claim 17, the limitations “applying a read voltage to a selected read word line and a selected write word line”, it is unclear to the examiner how you can apply a read voltage to a selected write word line? Read and write voltages are different and are applied to read the word line and bit line and to write the word line and bit line.  For the purpose of examining, it will be treated as “applying a read voltage to a selected read word line and a selected read bit line”. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6 & 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Morris et al (US20180122478).

Regarding claim 1, Morris discloses an integrated circuit including at least one three-transistor random access memory (3T RAM) cell (FIG 1; [0025]; 3t RAM cell 100), the integrated circuit comprising: a first transistor having a first gate connected as a storage node(FIG 1; 101 gate connected to storage 
Regarding claim 2, Morris discloses further comprising a memory controller adapted to(FIG 1 & 10; controller 2140): apply a write scheme to the at least one 3T RAM cell(FIG 1; applying write on 100), the write scheme comprising: applying a write voltage to the write word line(FIG 1; table 1; [0029 & 0049]; applying voltage V_WL1 on WWL to write 1), and applying the write voltage or ground voltage to the write bit line(FIG 1; table 1; V_BL1 to WBL).
and/or apply a read scheme to the at least one 3T RAM cell  , the read scheme comprising: applying a read voltage to the read word line, and applying ground voltage to the write word line 
Regarding claim 5, Morris discloses further comprising a further bit line connected to the source of the first transistor (FIG 1; RBL is connected to source of 101). 
Regarding claim 6, Morris discloses further comprising a memory controller adapted to: apply a write scheme to the at least one 3T RAM cell, the write scheme comprising: applying a write voltage to the write word line (FIG 1; 2A-2C; table 1; [0048-0049]; WWL receiving V-WL1), applying the write voltage to one of the write bit line and the further bit line(FIG 1; table 1 [0046];WBL receiving V_BL1), and applying ground voltage to the other of the write bit line and the further bit line(FIG 1; table 1; [0046] WBL receiving V_BL0); and/or apply a read scheme to the at least one 3T RAM cell, the read scheme comprising: applying a read voltage to the read word line and the write word line, applying a further voltage ranging from ground voltage to the read voltage to the write bit line, and applying ground voltage to the further bit line.
Regarding claim 13, Morris discloses a method of operating an integrated circuit, the method comprising: providing the integrated circuit comprising a three transistor random access memory (3T RAM) cell((FIG 1 & 3; [0025& 0046-0059]; 3T RAM cell 100), the 3T RAM cell comprising: a ferroelectric-based field effect transistor (FeFET) having a first gate connected as a storage node FIG 1; 101 gate connected to storage node SN),-4-Application No.: 16/565,112 Filing Date:September 9, 2019a second transistor connected between the first transistor and a read bit line having a second gate connected to a read word line(FIG 1; MN_RAX connected between RBL and 101 and gate connected to RWL), and a third transistor connected between the storage node and a write bit line having a third gate connected to a write word line FIG 1; MN_WAX connected between SN and a write bit line WBL and gate connected to WWL); and writing a memory state on the storage node by employing the write bit line and the write word line (FIG 1; table 1; [0048] writing logic 1 into 101 using WWL and WBL)  or reading the memory state on the storage node by employing the read bit line and the read word line.
Regarding claim 14, Morris discloses wherein the method comprises writing the memory state by applying one of the following write schemes to the 3T RAM cell: a first write scheme comprising: applying a write voltage to the, and applying the write voltage or ground voltage to the write bit line(FIG 1; table 1; [0049] discloses applying  V_WL1 to WWL and V_BL1 to WBL); a second write scheme comprising: applying a write voltage to the write word line, and applying the write voltage or the negative write voltage to the write bit line(FIG 1; table 1; [0048-0049] applying V_WL_1 on WWL and V_BL0); or a third write scheme comprising: applying a write voltage to the write word line, applying the write voltage to one of the write bit line and the further bit line, and applying ground voltage to the other of the write bit line and the further bit line.
Regarding claim 15, Morris wherein the method comprises reading the memory state by applying one of the following read schemes to the 3T RAM cell: a first read scheme comprising: applying a read voltage to the read word line(FIG 1; table 2; [0053] discloses applying V_WR1 at read1 (t<100ns) or a second read scheme comprising: applying a read voltage to the read word line and the write word line, and -5-Application No.: 16/565,112 Filing Date:September 9, 2019 applying a further voltage ranging from ground voltage to the read voltage to the write bit line.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al in view of Wiatr et al (US20160071947).

Regarding claim 3, Morris discloses gate oxides (FIG 1; [0024] discloses metal oxide semiconductor transistors e.g. gate oxide). 
However, Morris does not disclose wherein a gate dielectric of the second transistor and a gate dielectric of the third transistor comprise gate oxides, wherein a gate oxide thickness of the third transistor is greater than a gate oxide thickness of the second transistor, such that the third transistor is adapted to sustain a double gate electrical field relative to the second transistor.
In the same field of endeavor, Wiatr discloses wherein a gate dielectric of the second transistor and a gate dielectric of the third transistor comprise gate oxides, wherein a gate oxide thickness of the third transistor is greater than a gate oxide thickness of the second transistor, such that the third transistor is adapted to sustain a double gate electrical field relative to the second transistor (FIG 5; 
Morris and Wiatr are analogous art because they are all directed to a memory device comprising a ferroelectric element, and one of ordinary skill in the art would have had a reasonable expectation of success by modify Morris to include Wiatr because they are from the same field of endeavor. 
Therefore, it would be obvious to include the teachings of Wiatr (having thicker gate oxide on ferroelectric) in the teachings of Morris for the benefit of avoiding height of the gate structures of the ferroelectric transistor that is greater than the height of the gate structure of the other transistor that causes issues in the manufacturing of the semiconductor structure. (Wiatr [0014]). 
Regarding claim 4, Morris discloses  further comprising a memory controller adapted to: apply a write scheme to the at least one 3T RAM cell, the write scheme comprising: applying a write voltage to the write word line(FIG 1; 2A-2C; table 1; [0046-0049]), and applying the write voltage or the negative write voltage to the write bit line(FIG 3; voltage on WWL dipping below 0V e.g., negative voltage); and/or -2-Application No.: 16/565,112 Filing Date:September 9, 2019 apply a read scheme to the at least one 3T RAM cell, the read scheme comprising: applying a read voltage to the read word line and the write word line, and applying a further voltage ranging from ground voltage to the read voltage to the write bit line.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al in view of Taira et al (US5737261). 
Regarding claim 16, Morris wherein providing the integrated circuit comprise providing the 3T RAM cell in a crossbar memory architecture (FIG 1), and wherein the method comprises writing the memory state, comprising: applying a write voltage to a selected write word line(FIG 1; table 1; V_WL1 to a selected WLL) , applying a negative write voltage  write word line (FIG 3; voltage below 0 on WWL), 
However, Morris does not disclose applying a voltage to non-selected write word lines.
In the same field of endeavor, Taira discloses applying a voltage to non-selected write word lines (FIG 6; col 6, lines 55-64 discloses applying Vcc to selected word line WW1 and 0 voltage to non-selected write word lines WW2). Note, the particular placement of plurality word lines e.g., non-selected write word lines was held to be an obvious matter of design choice.  Please see MPEP 2144.04. 
Morris and Taira are analogous art because they are all directed to a memory device comprising a ferroelectric element, and one of ordinary skill in the art would have had a reasonable expectation of success by modify Morris to include Taira because they are from the same field of endeavor. 
Therefore, it would be obvious to include the teachings of Taira (different voltage on non-selected write word lines than the selected word line) in the teachings of Morris for the benefit of performing a writing operation on the targeted word line without having a larger current required in order to perform a programming operation. (Taira col 2, lines 5-15).
Regarding claim 17, Morris wherein the method comprises reading the memory state, comprising: applying a read voltage to a selected read word line and a selected write word line (FIG 1; table 2; [0053] discloses applying V_WR1 at read1 (t<100ns) to RWL and RBL is High);  
However, Morris does not disclose applying ground voltage to non-selected word lines
In the same field of endeavor, Taira discloses applying ground voltage to non-selected word lines(FIG 6; col 6, lines 55-64 discloses applying Vcc to selected word line WW1 and 0 voltage to non-selected write word lines WW2). Note, the particular placement of plurality word lines e.g., non-selected write word lines was held to be an obvious matter of design choice.  Please see MPEP 2144.04. 
; and applying a write voltage ranging from ground voltage to the read voltage to the write bit line3 (FIG 1; applying V-BL1, X –V_BL0 to WBL).
Please see combination reasons in claim 16.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Yamazaki et al (US8576620 FIG 14) and Torimaru et al (US5446688 FIG 1 & 8; plurality of word lines in FIG 8).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUNA A TECHANE/               Primary Examiner, Art Unit 2827